DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 40 is objected to because of the following informalities:
Claim 40, line 1, “The surgical instrument of claim 41” should read --The surgical instrument of claim 39--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-22 & 26, 29, 30, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 6-7, 3, 4, 2, and 5 of U.S. Patent No. 10,543,013 (simply “10,543,013” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claims 21-22 & 26, claims 1 & 6-7 of U.S. Patent No. 10,543,013 disclose a surgical instrument (col. 28, line 33), comprising:
(a) an acoustic waveguide (col. 28, line 37); and
(b) an end effector (col. 28, line 38), including:
(i) an ultrasonic blade in acoustic communication with the acoustic waveguide (col. 28, line 33-40),
(ii) a clamp arm having a first tine with a first grasping surface extending along a first plane (col. 28, line 41-43), wherein the clamp arm is configured to selectively move toward the ultrasonic blade from an open configuration for receiving a tissue to a closed configuration for compressing the tissue (col. 29, lines 5-7), and
(iii) a blade guard positioned such that the ultrasonic blade is transversely between the blade guard and the clamp arm (col. 28, line 44-47), wherein the blade guard includes:
(A) a second tine having a second grasping surface extending along a second plane (col. 28, line 48-49), and
(B) a longitudinally extending arm defining a pathway such that the ultrasonic blade is received at least partially within the pathway, wherein at least a portion of the ultrasonic blade is positioned transversely below the second plane of the second grasping surface in the closed configuration (col. 28, line 49-59) as cited in claim 21;
wherein the closed configuration is a second closed configuration, and wherein the clamp arm is configured to selectively move from the open configuration toward the second closed configuration to a first closed configuration (col. 29, line 5-7), wherein the first tine is engaged with the second tine in the first closed configuration for grasping the tissue therebetween (col. 29, line 7-9) as cited in claim 22; and 
wherein the second tine is configured to flex relative to the longitudinally extending arm as the clamp arm transitions from the first closed configuration to the second closed configuration (col. 29, line 14-16) as cited in claim 26.
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 29, 30, 31, and 32, claims 1 & 6-7 of 10,543,013 disclose everything claimed as applied above. In addition, claims 3, 4, 2, and 5 of 10,543,013, respectively, disclose every single feature further claimed (col. 28, lines 64-65; col. 28, line 66 to col. 29, line 2; col. 28, lines 60-63; col. 29, lines 3-4).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Guid

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giordano et al. (U.S. Pub. No. 2008/0167671 A1).

Referring to claim 21, Giordano et al.  disclose a surgical instrument (Figure 1), comprising:
(a) an acoustic waveguide (e.g., “In the illustrated embodiment, the end effector 12 is configured to act as an endocutter for clamping, severing and stapling tissue, although in other embodiments, different types of end effectors may be used, such as end effectors for other types of surgical instruments, such as graspers, cutters, staplers, clip appliers, access devices, drug/gene therapy devices, ultrasound, RF or laser devices, etc.” – para. [0035]; Figures 1 & 2); and

(b) an end effector (e.g., “In the illustrated embodiment, the end effector 12 is configured to act as an endocutter for clamping, severing and stapling tissue, although in other embodiments, different types of end effectors may be used, such as end effectors for other types of surgical instruments, such as graspers, cutters, staplers, clip appliers, access devices, drug/gene therapy devices, ultrasound, RF or laser devices, etc.” – para. [0035]; Figures 1 & 2), including:
(i) an ultrasonic blade (e.g., “cutting instrument 32” – Figure 3) in acoustic communication with the acoustic waveguide (para. [0008], [0035], [0041], [0087]; Figure 3),
(ii) a clamp arm having a first tine with a first grasping surface extending along a first plane, wherein the clamp arm is configured to selectively move toward the ultrasonic blade from an open configuration for receiving a tissue to a closed configuration for compressing the tissue (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5), and
(iii) a blade guard positioned such that the ultrasonic blade is transversely between the blade guard and the clamp arm (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5), wherein the blade guard includes:
(A) a second tine having a second grasping surface extending along a second plane (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5), and
(B) a longitudinally extending arm defining a pathway such that the ultrasonic blade is received at least partially within the pathway, wherein at least a portion of the ultrasonic blade is positioned transversely below the second plane of the second grasping surface in the closed configuration (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5).
As to claim 22, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the closed configuration is a second closed configuration, and wherein the clamp arm is configured to selectively move from the open configuration toward the second closed configuration to a first closed configuration, wherein the first tine is engaged with the second tine in the first closed configuration for grasping the tissue therebetween (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5).
Referring to claim 23, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the clamp arm is transversely closer to the ultrasonic blade in the second closed configuration than in the first closed configuration (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5).
As to claim 24, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the second plane of the second grasping surface in the first closed configuration has a first orientation relative to the first plane of the first grasping surface, and wherein the second plane of the second grasping surface in the second closed configuration has a second orientation relative to the first plane of the first grasping surface (para. [0035]-[0038]; Figures 1-2; para. [0040], [0042]-[0044], [0056]; Figures 3-5).
Referring to claim 25, Giordano et al.  disclose a surgical instrument (Figure 1), wherein at least a portion of the blade guard is configured to flex as the clamp arm transitions from the first closed configuration to the second closed configuration such that the second plane of the second grasping surface reorients from the first orientation to the second orientation (para. [0035]-[0038]; Figures 1-2; para. [0040], [0042]-[0044], [0056]; Figures 3-5).
As to claim 26, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the second tine is configured to flex relative to the longitudinally extending arm as the clamp arm transitions from the first closed configuration to the second closed configuration (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5).
Referring to claim 27, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the second tine is resiliently flexible (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5).
As to claim 28, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the second tine is configured to rotate such that the second grasping surface rotates from the first orientation to the second orientation (para. [0035]-[0038]; Figures 1-2; para. [0040], [0042]-[0044], [0056]; Figures 3-5).
Referring to claim 29, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the clamp arm further includes a clamp pad facing toward the ultrasonic blade (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5).
As to claim 30, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the clamp pad is positioned transversely below the first plane of the first tine away from the ultrasonic blade (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5).
Referring to claim 31, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the first tine has a first portion that laterally extends relative to the ultrasonic blade, and wherein the second tine has a second portion that laterally extends relative to the ultrasonic blade (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5).
As to claim 32, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the longitudinally extending arm is unitarily formed with the blade guard (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5).
Referring to claim 33, Giordano et al.  disclose a surgical instrument (Figure 1), comprising:
(a) an acoustic waveguide (e.g., “In the illustrated embodiment, the end effector 12 is configured to act as an endocutter for clamping, severing and stapling tissue, although in other embodiments, different types of end effectors may be used, such as end effectors for other types of surgical instruments, such as graspers, cutters, staplers, clip appliers, access devices, drug/gene therapy devices, ultrasound, RF or laser devices, etc.” – para. [0035]; Figures 1 & 2); and
(b) an end effector (e.g., “In the illustrated embodiment, the end effector 12 is configured to act as an endocutter for clamping, severing and stapling tissue, although in other embodiments, different types of end effectors may be used, such as end effectors for other types of surgical instruments, such as graspers, cutters, staplers, clip appliers, access devices, drug/gene therapy devices, ultrasound, RF or laser devices, etc.” – para. [0035]; Figures 1 & 2), including:
(i) an ultrasonic blade (e.g., “cutting instrument 32” – Figure 3) in acoustic communication with the acoustic waveguide (para. [0008], [0035], [0041], [0087]; Figure 3),
(ii) a clamp arm having a first tine (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5), and
(iii) a blade guard having a second tine (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5),
wherein the clamp arm is configured to selectively move toward the ultrasonic blade from an open configuration and through a first closed configuration to a second closed configuration (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5),
wherein the ultrasonic blade and clamp arm in the open configuration are configured to receive a tissue therebetween (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5),
wherein the ultrasonic blade and clamp arm in the first closed configuration are positioned such that the ultrasonic blade is a first distance from the clamp arm and the first tine is engaged with the second tine (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5),
wherein the ultrasonic blade and clamp arm in the second closed configuration are positioned such that the ultrasonic blade is a second distance from the clamp arm and the first tine is engaged with the second tine, (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5) and
wherein the first distance is greater than the second distance (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5).
As to claim 34, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the blade guard is positioned such that the ultrasonic blade is transversely between the blade guard and the clamp arm (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5).
Referring to claim 35, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the blade guard further includes a longitudinally extending arm defining a pathway such that the ultrasonic blade is received at least partially within the pathway (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5).
As to claim 36, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the clamp arm is transversely closer to the ultrasonic blade in the second closed configuration than in the first closed configuration (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5).
Referring to claim 37, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the second tine in the first closed configuration has a first orientation relative to the first tine, and wherein the second tine in the second closed configuration has a second orientation relative to the first tine (para. [0035]-[0038]; Figures 1-2; para. [0040], [0042]-[0044], [0056]; Figures 3-5).
As to claim 38, Giordano et al.  disclose a surgical instrument (Figure 1), wherein at least a portion of the blade guard is configured to flex as the clamp arm transitions from the first closed configuration to the second closed configuration such that the second tine reorients from the first orientation to the second orientation (para. [0035]-[0038]; Figures 1-2; para. [0040], [0042]-[0044], [0056]; Figures 3-5).
Referring to claim 39, Giordano et al.  disclose a surgical instrument (Figure 1), comprising:
(a) an acoustic waveguide (e.g., “In the illustrated embodiment, the end effector 12 is configured to act as an endocutter for clamping, severing and stapling tissue, although in other embodiments, different types of end effectors may be used, such as end effectors for other types of surgical instruments, such as graspers, cutters, staplers, clip appliers, access devices, drug/gene therapy devices, ultrasound, RF or laser devices, etc.” – para. [0035]; Figures 1 & 2); and
(b) an end effector (e.g., “In the illustrated embodiment, the end effector 12 is configured to act as an endocutter for clamping, severing and stapling tissue, although in other embodiments, different types of end effectors may be used, such as end effectors for other types of surgical instruments, such as graspers, cutters, staplers, clip appliers, access devices, drug/gene therapy devices, ultrasound, RF or laser devices, etc.” – para. [0035]; Figures 1 & 2), including:
(i) an ultrasonic blade (e.g., “cutting instrument 32” – Figure 3) in acoustic communication with the acoustic waveguide (para. [0008], [0035], [0041], [0087]; Figure 3),
(ii) a clamp arm (Figure 3; para. [0037]), including:
(A) a clamp arm body having a longitudinally extending upper surface defining an arm body plane (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5),
(B) a clamp pad secured to the longitudinally extending upper surface and facing toward the ultrasonic blade (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5), and
(C) a first tine projecting from the clamp arm body and having a first grasping surface defining a first plane, wherein the clamp arm is configured to selectively move toward the ultrasonic blade from an open configuration for receiving a tissue to a closed configuration for compressing the tissue (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5),
wherein the arm body plane is transversely recessed and offset from the first plane of the first grasping surface (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5), and
(iii) a blade guard positioned such that the ultrasonic blade is transversely between the blade guard and the clamp arm (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5), wherein the blade guard includes:
(A) a second tine (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5), and
(B) a longitudinally extending arm defining a pathway such that the ultrasonic blade is received at least partially within the pathway (para. [0037], [0040], [0042]-[0044], [0056]; Figures 3-5).
As to claim 40, Giordano et al.  disclose a surgical instrument (Figure 1), wherein the clamp pad defines an upper pad surface facing toward the ultrasonic blade, and wherein the upper pad surface is recessed and offset from the first plane of the first grasping surface (para. [0037], [0040]-[0044], [0056]; Figures 3-5).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864